Plaintiff in error was convicted in the district court of Alfalfa county of the crime of robbery with firearms, in the robbery of the Bank of Burlington, and his punishment fixed by the jury at imprisonment in the state penitentiary for a period of 20 years.
Judgment and sentence was rendered in said case on the 19th day of January, 1931. The appeal is by transcript, and was filed in this court on the 18th day of July, 1931. No briefs have been filed on behalf of plaintiff in error, and no appearance made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.